DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LEE et al. (US 2016/0133512, newly cited, hereinafter, Lee.)
In regard to claims 1, in figs. 2D, for example, Lee discloses a method of manufacturing a semiconductor device, comprising:
forming a first dielectric layer ILD1 over a substrate 100 (para [0053]);
forming a conductive contact 111 (para [0055]) in the first dielectric layer such that an upper surface of the conductive contact is exposed from the first dielectric layer;
forming an adhesion enhancement layer 130 , or etch stop, (para [0056]) on a surface of the first dielectric layer except for the upper surface of the conductive contact; and

wherein the second dielectric layer includes an aluminum nitride based material (para [0057.)
Regarding claim 2, wherein:
the first dielectric layer is made of silicon nitride (para [0056]), and the second dielectric layer is made of aluminum nitride (para [0057].)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1 above, and further in view of CHENG et al. (US 2017/0018458, previously cited, hereinafter, Cheng.)
Regarding claim 3, Lee discloses all of the claimed limitations as mentioned above. Lee, while discloses materials for the adhesion layer, but does not mention the exact material as currently claimed. Cheng, in fig. 1L, discloses an analogous semiconductor device including a first dielectric layer 110 and an adhesion layer 111 on the first dielectric layer and made of silicon oxide in order to control the dielectric constant and provide a stronger bond between the first and second dielectric 112. This is common in the art.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the application was filed to formed an adhesion layer as taught in order to take the advantage.

Regarding claim 9, Cheng further teaches the use of plasma, a known process, to treat/clean the dielectric layers. See the abstract and para [0017].)
Regarding claim 10, Cheng further teaches that dielectric layers may be formed by deposition (paras [0001] and [0017 where dielectric 106 is formed.) Cheng, however, does not disclose how the dielectric 111 is formed. It would have been obvious to one of ordinary skill in the art at the time of the application was filed to use the deposition process as taught to form the adhesion layer 11 in order to facilitate the whole process of forming the device by using the same process that is use to form other dielectric layers on the same substrate.  
Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Cheng as applied to claim 1 above, and further in view of Rainville et al. (US 2017/0309514, previously cited, hereinafter, Rainville.)
Regarding claim 4, the above combination discloses all of the claimed limitations, except further comprising oxidizing the second dielectric layer. This step is commonly used in the art to avoid surface defects. For instance, Rainville, in figs. 1a-1c, for example, discloses an analogous device including a method of treating an AlN layer on a substrate 103 by a step of oxidizing (para [0008].) Thus, it would have been obvious to one of ordinary skill in the art at the time of the application was filed to use the known process as taught in order to take the advantage.
Regarding claims 5 and 6, it is obvious that the adhesion enhancement layer is formed by treating the surface of the first dielectric layer with an oxygen containing gas as mentioned in the 
Regarding claim 7, Rainville further teaches the condition of the chamber which has the conditions as claimed. (para [0009].)
Allowable Subject Matter
Claims 11-16 and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not show the step of partially oxidizing the second nitride-based dielectric layer the different materials of the two dielectric layers.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For instance, Lee et al., US 2016/0133512 and Tung et al., US 2019/0333807.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN W HA whose telephone number is (571)272-1707.  The examiner can normally be reached on M-T: 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571)-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.